Citation Nr: 1644127	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  03-05 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from February 1980 to May 1983. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  These include a December 2005 rating decision that denied entitlement to specially adapted housing or a special home adaptation grant and a July 2011 rating decision that denied service connection for TBI.

The Board disposed of other issues previously on appeal in decisions issued in June 2009, March 2011, and December 2015 and remanded the remaining appellate issues.  The Board notes that the claims of (1) entitlement to an initial compensable rating for sinusitis with chronic headaches, and (2) whether the Veteran is competent to handle disbursement of VA funds were remanded by the Board in December 2015 for the purpose of issuing the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1998).  In accordance with the Board's remand, an SOC addressing entitlement to a higher initial rating for sinusitis and chronic headaches was issued in September 2016.  With respect to the competency issue, a February 2016 rating decision determined that the Veteran was, in fact, competent for VA purposes.  This determination obviated the need for an SOC as the benefit sought was granted in full. 

The issue of entitlement to service connection for a right and left lower extremity disability (claimed as leg, knee, and ankle pain) as secondary to service-connected lumbar spondylosis with degenerative disc disease has been raised by the record in statements dated in February 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the TBI claim, the Veteran filed a claim for service connection for TBI in November 2008, with a NOD filed in response to the August 2011 rating within the same month. After a SOC was issued in July 2014, the Veteran submitted a substantive appeal (VA Form I-9) later the same month, which contained a request for a hearing on this issue before a member of the Board at the RO.  Subsequently his representative sent a written statement on July 15, 2014 confirming that the Veteran elected a Travel Board hearing in conjunction with this issue.  In December 2015, the Board remanded the claim in order to schedule the Veteran for the requested Travel Board hearing.  

The Veteran was thereafter scheduled for a Travel Board hearing in March 2016.  Prior to the hearing, in March 2016, the Veteran notified the RO that he would be unable to attend the hearing because someone had cut off his car axle due to a burglary. See Report of Contact and accompanying police report.  The disposition of the case was noted at that time as postponed.  In correspondence dated later that month, the Veteran requested that his hearing be rescheduled.  The case was forwarded to the Board without rescheduling the Veteran for a hearing.  Therefore, the case is remanded to reschedule the Travel Board hearing request.

The Veteran's claim for specially adapted housing or special home adaption grant is inextricably intertwined with the service connection issue in appellate status, and must therefore too be remanded. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing in connection with his claim for service connection for TBI at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b)(2015).  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

2. Following completion of the above development, readjudicate the claim for specially adapted housing or a special home adaptation grant, issuing a supplemental statement of the case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



